Citation Nr: 1214529	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  07-13 397A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral pes planus (BPP) with foot strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.

When this case was before the Board in July 2010, it was decided in part and remanded in part for additional evidentiary development.  It has since been returned to the Board for further appellate action.


FINDING OF FACT

The Veteran's BPP with foot strain most closely approximates moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the atendo Achillis, pain on manipulation and use of the feet; there is no objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use and characteristic callosities.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for BPP with foot strain are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5276 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking a higher rating for his service-connected BPP with foot strain, rated as 10 percent disabling.  The Board will initially discuss certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The record reflects the Veteran was provided all required notice in a letter mailed in July 2006, prior to the issuance of the rating decision on appeal.  

The Board finds that VA has complied with its duty to assist the Veteran in the development of this claim.  The Veteran was afforded appropriate VA examinations for his feet in response to his claim.  Records have also been obtained from those VA and non-VA medical providers identified by the Veteran as having relevant records.  Neither the Veteran nor his representative has identified, and the record does not show, that there is any outstanding evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The rating criteria for evaluating pes planus (acquired flatfoot) are contained in 38 C.F.R. § 4.71a, Diagnostic Code 5276.  They provide that a noncompensable rating is assigned for mild flatfoot with symptoms relieved by built-up shoe or arch support.  Moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the atendo Achillis, pain on manipulation and use of the feet, bilateral or unilateral, is rated 10 percent disabling.  For severe pes planus manifested by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities, a 20 percent rating is warranted if the severe pes planus is unilateral and a 30 percent evaluation is warranted if the severe pes planus is bilateral.  For pronounced pes planus manifested by marked pronation, extreme tenderness of plantar surface of the feet, marked inward displacement and severe spasm of the tendo Achillis on manipulation, no improved by orthopedic shoes or appliances, a 30 percent rating is warranted if the pronounced pes planus is unilateral, and a 50 percent rating is warranted if the pronounced pes planus is bilateral.

The Board notes that the use of the conjunctive "and" in the regulation means that in order to establish entitlement to a rating at that level, all of the stated requirements would have to be met or more nearly approximated than the respective criteria for the lower rating.  See Malone v. Gober, 10 Vet. App. 539, 541 (1997).

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 (2011) are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.  In this regard the Board notes that where entitlement to compensation has already been established and an increase in the disability is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Veteran's claim for an increased disability rating for his service-connected BPP with foot strain was received in June 2006.  

The Veteran submitted private medical records from 2006 in which it was noted that there was no evidence of a fracture in his left foot or ankle or any malalignment.  There were pes planus; no heel spurs; scattered degenerative changes more pronounced in the area of the first metatarsophalangeal joint; and some spur formation off of the medial aspect of the talus.

The Veteran was afforded a VA examination in July 2006 in which he reported that his feet hurt if he was on them too much, such as walking a few blocks; and his feet hurt at the medial arch only.  Physical examination showed moderately flat feet without any aversion at the ankle, the Achilles tendons were straight, and no calluses were seen of the soles of the feet.  The examiner diagnosed mild flat feet.

The Veteran's spouse submitted a statement in July 2006 in which she attested to his increased difficulty in walking; pain in his feet only allowing him to walk a maximum of two blocks before stopping; no relief from supportive shoes; and increased pain and discomfort, limiting his activity, quality of movement, and function.

The Veteran submitted a statement in July 2010 in which he stated that the pain in his feet was aggravated when walking for a short period of time; the pain causing him to limp, causing more discomfort; and his activities were greatly limited by his situation.

The Veteran was afforded a VA examination in August 2010 in which he reported pain in both feet upon standing for more than a half-hour or walking for more than one block; an inability to run, jump, or climb because of pain in both feet; an ability to stand for approximately one hour before needing to sit down and rest due to pain in both feet; treatment with Motrin and Tylenol without improvement of pain; the use of corrective devices including custom made orthotic shoes as well as inserts without improvement; and no functional limitation on his ability to work as a salesperson.  

Physical examination showed no objective evidence of pain, edema, weakness, instability, tenderness or erythema of either foot.  There was no unusual shoe pattern wear, calluses, or breakdown.  The Achilles tendon was mid line in each foot; on manipulation, there was no pain; range of motion was tested with a goniometer three times for each foot with inversion from 0-40 degrees without additional pain or limitation; and eversion in both feet from 0-20 degrees without additional pain or weakness.  The examiner diagnosed BPP with no functional impairment in regard to his ability to do his activities of daily living independently or ability to do his work.

The Board finds that the Veteran's BPP does not warrant a higher rating at this time.  There is no evidence in the examination reports or treatment records of characteristics indicative of a severe pes planus disability, to include objective evidence of marked deformity (pronation, abduction, etc.) or indications of swelling on use with characteristic callosities.  

VA must also consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has carefully considered the Veteran's account of his symptoms, in the form of his correspondence to VA, and the statement from his spouse.  Although the Veteran is competent to report his own overall symptomatology and his spouse is competent to report what she has observed, there is no medical evidence showing a degree of impairment due to his BPP that approximates a disability rating in excess of 10 percent.  In the Board's opinion, the objective medical evidence prepared by skilled examiners is more probative than the statements of the Veteran and his spouse.  In this regard, the Board notes that the examiners have considered the Veteran's statements in assessing the degree of disability and have addressed the specific rating criteria applicable to pes planus.  Nothing in the statements of the Veteran and his spouse demonstrates the presence of marked deformity, swelling on use, or characteristic callosities.
Moreover, the Board finds that the Veteran's complaints of pain in his feet are contemplated by the currently assigned 10 percent disability rating.  

The Board has considered whether a higher rating is warranted under any other potentially applicable Diagnostic Code.  In particular, the Board notes that Diagnostic Code provides that a foot injury warrant a 10 percent rating if it is moderate or a 20 percent rating if it is moderately severe.  The Board finds that it would not be appropriate to rate the disability under this general code for the foot because the only demonstrated pathology of the feet is the pes planus specifically contemplated by Diagnostic Code 5276.  Although the Veteran was also granted service connection for foot strain in the February 1969 rating decision granting service connection for bilateral pes planus, no evidence of foot strain has been found during the period pertinent to this claim.  
  
Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether this claim should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a) (2011).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In this case the manifestations of the BPP disability are those specifically contemplated by the schedular criteria.  Therefore, the Board has determined that referral of the claim for extra-schedular consideration is not required.

In sum, the Board finds the criteria for increased evaluation for BPP are not met.  Accordingly, the claim must be denied.  As the evidence preponderates against the claim, the benefit-of-the-doubt rule is not for application.     


ORDER

Entitlement to an evaluation in excess of 10 percent for bilateral pes planus with foot strain is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


